DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Applicants’ amendment and response of 8/8/2022 are acknowledged. Claims 6, 11, 13, 15 and 17 have been amended. Claim 16 has been canceled.

Claim Status
3.      Claims 6, 8, 11 and 13-15 and 17 are pending. Claims 6, 11, 13, 15 and 17 have been amended. Claim 16 has been canceled.  Claims 1-5, 7, 9, 10 and 12 have been canceled by a previous amendment. Claims 6, 11 and 14-15 and 17 are under consideration. Claims 8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/2022.

Rejections Moot and Withdrawn
Claim Rejections - 35 USC § 112
4.     Rejection of claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, deposit rejection is moot in view of cancelation of said claim.
As to recitation of Lactobacillus helveticus NITE BP-01671 now in amended claims 6, 8, 13 and 17. The claims are proper and comply with deposit rules. In the response submitted 8/8/2022, applicants pointed to the deposit certificate under Budapest Treaty in both Japanese and English filed 9/21/2020. 


Rejections Moot, Claim Rejections - 35 USC § 112
5.     Rejection of claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enabling is moot in view of cancelation of said claim.
Rejections Moot, Claim Rejections - 35 USC § 102
6.     Rejection of claim 16 under 35 U.S.C. 102 (a)(1) as being anticipated by LIANG, S.et al., is moot in view of cancelation of said claim.
7.     Rejection of claim 16 under 35 U.S.C. 102 (a)(1) as being anticipated by Rojmin et al.is moot in view of cancelation of said claim.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
8.       Rejection of claims 6, 11, and 14-15 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enabling is withdrawn in view of Applicants’ amendment and response of 8/8/2022.

Rejections Maintained
Claim Rejections - 35 USC § 102
9.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.      Claim(s) 6, 11, 14-15 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LIANG, S.et al., (Neuroscience.,2015, vol. 310, pg.561-77). Art of record applicants’ search report.
 The amended claims are drawn to:
    Claim 6. A method for reduction; or suppression of stress-induced symptoms in a subject in need thereof, the method comprising administering Lactobacillus helveticus NITE BP-01671 or a bacterium that is classified as Lactobacillus helveticus, the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 to the subject.
     Claim 11. The method for relieving stress according to claim 6, wherein the subject in need thereof is highly sensitive to stress.
      Claim 14.   The method according to claim 6, wherein the stress is mental stress.
      Claim 15. The method according to claim 6, wherein the stress induced symptoms are caused by an anxiety disorder,
         Claim 17. The method according to claim 6, wherein the Lactobacillus helveticus NITE BP-01671 or a bacterium that is classified as Lactobacillus helveticus, the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 is included in a pharmaceutical composition or a food or drink composition. 
Note:  Specification [0026] Lactobacillus helveticus NITE BP-01671 is not limited to the deposited bacterium, and may be a bacterium that is substantially homogeneous with the same deposited bacterium. A substantially homogeneous bacterium is a bacterium that is classified as Lactobacillus helveticus, the base sequence of 16SrRNA gene of which is at least 99.5% identical, and preferably 100% identical, to the deposited bacterium, or which has the same microbiological characteristics as those of the above-described deposited bacterium, and a strain that is substantially identical to the above-described deposited strain. Therefore, the broadest reasonable interpretation of the claim 16 term " Lactobacillus helveticus NITE BP-01671 is any Lactobacillus helveticus and is not limited to Lactobacillus helveticus NITE BP-01671. 
         LIANG, S.et al., teach administration of Lactobacillus helveticus NS8 improves behavioral, cognitive, and Biochemical aberrations caused by chronic Restraint stress.
  (abstract, introduction, fig.3, 4, pp.563, 565,573). LIANG, S.et al., teach administration in form of pharmaceutical composition or drink composition (see page 563). LIANG, S.et al., teach limitations of claims 11 (sensitive to stress), 14 (mental stress) and 15 (anxiety disorder) see abstract, pages 565 and 573. As to the added limitation the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 would be inherent in Lactobacillus helveticus NS8 taught by LIANG, S.et al. The prior art anticipates the claimed invention.
      Since the office does not have the facilities for examining and comparing applicants’ 
Lactobacillus helveticus with the Lactobacillus helveticus of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed Lactobacillus helveticus and the Lactobacillus helveticus of the prior art (i. e., that 
the Lactobacillus helveticus of prior art does not possess the same material structure and functional characteristics of the claimed Lactobacillus helveticus). See In re Best, 562 F.2 d 1252, 195 USPQ 430  (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

Applicants’ Arguments and Office Response
      Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Applicants argue:
       The claims now recite that the Lactobacillus helveticus 1 Lactobacillus helveticus NITEBP-01671. The Office Action states on page 7 that the broadest reasonable interpretation of this term is “Lactobacillus helveticus NITE BP-01671 is any Lactobacillus helveticus and is not limited to Lactobacillus helveticus NITE BP-01671.” (see page 7, claim interpretation of claim 17). This is an erroneous claim interpretation, as the Specification at paragraph [0026] states that the definition of Lactobacillus helveticus NITE BP-01671 can include substantially homogeneous bacteria that are classified as Lactobacillus helveticus and have a base sequence of the 16sRNA of at least 99.5% identical to that of the deposited Lactobacillus helveticus NITE BP-01671. Therefore, based on this claim interpretation, only Lactobacillus helveticus that have at least 99.5% identify to the 1osRNA will fall within the claims. Since Liang fails to disclose or suggest a method using such a bacterial species, it cannot anticipate the claims.
         In response to applicants’ arguments it is the examiner’s position that LIANG, S.et al. teach administration of Lactobacillus helveticus NS8 improves behavioral, cognitive, and Biochemical aberrations caused by chronic Restraint stress. The instant claims require a bacterium that is classified as Lactobacillus helveticus, the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 to the subject. However, Liang e al., teach a bacterium that is classified as Lactobacillus helveticus, the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 to the subject.  As to the added limitation the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 would be inherent in Lactobacillus helveticus NS8 taught by LIANG, S.et al. The burden is on the applicants to prove that product of prior art is not the same as the claimed invention.
      Furthermore, because the office does not have the facilities for examining and comparing applicants’ Lactobacillus helveticus with the Lactobacillus helveticus of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed Lactobacillus helveticus and the Lactobacillus helveticus of the prior art (i. e., that the Lactobacillus helveticus of prior art does not possess the same material structure and functional characteristics of the claimed Lactobacillus helveticus). See In re Best, 562 F.2 d 1252, 195 USPQ 430  (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. Unlike, applicants argument, Liang et al., teach a method for reduction; or suppression of stress-induced symptoms in a subject in need thereof, the method comprising administering a bacterium that is classified as Lactobacillus helveticus, the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 to the subject. Therefore, the rejection is maintained. 


Rejections   Maintained
Claim Rejections - 35 USC § 102
12.    Claims 6, 11, 14-15 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Romijn et al. (Australian and New Zealand Journal of Psychiatry, vol.5, no.8, pp. 810-821, January 10. 2017).
 The limitations of claims recited above. 
         Romijn et al. teach administration of Lactobacillus helveticus improved mood, stress and anxiety in a subject (see title, abstract, method and conclusion, pages 811, 812, 814, 818 and tables 1 and 2). Romijn et al. teach administration in form of pharmaceutical composition or drink composition (see page 812). Romijn et al.,  teach limitations of claims 11 (sensitive to stress), 14 (mental stress) and 15 (anxiety disorder) see abstract, pages 812, 814 and tables 1, 2. As to the added limitation the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 would be inherent in Lactobacillus helveticus taught by          Romijn et al.
The prior art anticipates the claimed invention.
      Since the office does not have the facilities for examining and comparing applicants’ 
Lactobacillus helveticus with the Lactobacillus helveticus of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed Lactobacillus helveticus and the Lactobacillus helveticus of the prior art (i. e., that 
the Lactobacillus helveticus of prior art does not possess the same material structure and functional characteristics of the claimed Lactobacillus helveticus). See In re Best, 562 F.2 d 1252, 195 USPQ 430  (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

Applicants’ Arguments and Office Response
13.         Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Applicants argue: 
       In the Office Action, beginning at page 8, claims 6, 11, and 14-17 were rejected under 35 U.S.C. § 102, as reciting subject matters that allegedly are anticipated by Romijn et al. (Australian and New Zealand Journal of Psychiatry, 5(8):810-821). Applicant respectfully requests reconsideration of this rejection. Similarly, Romijn fails to disclose or suggest a method using a Lactobacillus helveticus bacterial species that has at least 99.5% identify to the 16SsRNA of the Lactobacillus helveticus NITE BP-01671, and therefore, Romijn also cannot anticipate the claims.
         In response to applicants’ arguments it is the examiner’s position that Romijn et al. teach administration of Lactobacillus helveticus improved mood, stress and anxiety in a subject. As to the added limitation the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 would be inherent in Lactobacillus helveticus taught by Romjin et al. The burden is on the applicants’ to prove that product of prior art is not the same as the claimed invention.
      Since the office does not have the facilities for examining and comparing applicants’ 
Lactobacillus helveticus with the Lactobacillus helveticus of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed Lactobacillus helveticus and the Lactobacillus helveticus of the prior art (i. e., that 
the Lactobacillus helveticus of prior art does not possess the same material structure and functional characteristics of the claimed Lactobacillus helveticus). See In re Best, 562 F.2 d 1252, 195 USPQ 430  (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. Unlike, applicants argument, Romjin et al., teach a method for reduction; or suppression of stress-induced symptoms in a subject in need thereof, the method comprising administering a bacterium that is classified as Lactobacillus helveticus, the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671 to the subject. Therefore, the rejection is maintained. 



New Objection based on Amendments
14.       Claims 6 and 17 are  objected to for  reciting the base sequence of 16SrRNA gene of which is at least 99.5% identical to the Lactobacillus helveticus NITE BP-01671. This should be recited by a SEQ ID NO and need to comply with the requirements of 37 CFR 1.821 - 1.825 because specification does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.” 


New Rejections based on Amendments
Claim Rejections - 35 USC § 112
15.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.       Claims 6, 11, 14-15  and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       Claim 6 should recite administering  “an effective  or therapeutic amount“  or similar language of Lactobacillus helveticus NITE BP-01671.


Conclusion
17.      No claims are allowed.
18.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
November 18, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645